Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                                         DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 07/18/2018 has been fully considered and is attached hereto.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 10-12 rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Renavikar et al (US 2007/0117270). 
	Regarding Claim 1, Renavikar (In Figs 1-3) discloses a microelectronic assembly (integrated circuit package), (¶ 45, II. 1-3), (Fig 3) , comprising: a package substrate (302) having a first surface and an opposing second surface; a die (114) having a first surface and an opposing second surface, (Fig 3), wherein the first surface of the die (114) is coupled to the second surface of the package substrate (302), (Fig 3); a cooling apparatus (102) thermally coupled to the second surface of the die (114), (Fig 3); and a thermal interface material (TIM) (106’) between the second surface of the die (114), (Fig 3) and 
Regarding Claim 10, Renavikar discloses the limitations of claim 1, however Renavikar (In Figs 1-3) further disclose wherein the microelectronic assembly (integrated circuit package), (¶ 45, II. 1-3), (Fig 3) further comprising: a circuit board (310), wherein a surface of the circuit board is coupled to the first surface of the package substrate (302), (Fig 3).
 	Regarding Claim 11, Renavikar discloses the limitations of claim 10, however Renavikar (In Figs 1-3) further disclose wherein the circuit board (310) is coupled to the package substrate (302) by ball grid array interconnects (¶ 46, II. 41-45), (Fig 3).
Regarding Claim 12, Renavikar discloses the limitations of claim 1, however Renavikar (In Figs 1-3) further disclose wherein the cooling apparatus (102) includes a heat sink, a heat spreader, an integrated heat spreader (IHS), (¶ 46, II. 19-25), or a cooling plate.
Claim 19 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Brandenburg et al (US 2005/0040518). 
Regarding Claim 19, Brandenburg (In Fig 1) discloses a thermal interface material (30) for bonding components of electronic components (12), the thermal interface material comprising: an indium alloy having a liquidus temperature equal to or greater than 245 degrees Celsius (¶ 18, II. 20-26), wherein the indium alloy includes one or more of: nickel (nickel), (¶ 18, II. 20-26), gold, titanium, copper, and aluminum.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Renavikar in view of Choudhury et al (US 2017/0197281).
Regarding Claim 2, Renavikar discloses the limitation of claim 1, however Renavikar does not disclose wherein the TIM includes nickel having a weight percent between 0.5 and 18.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the TIM (solder alloy), (¶ 6, II. 1-2) includes nickel having a weight percent between 0.5 and 18 (¶ 12).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Choudhury with TIM including nickel having a weight percent of 0.5 and 18 to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Regarding Claim 3, Renavikar discloses the limitation of claim 1, however Renavikar does not disclose wherein the TIM includes gold having a weight percent between 0.5 and 45.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the TIM (solder alloy), (¶ 6, II. 1-2) includes gold having a weight percent between 0.5 and 45 (¶ 23).

Regarding Claim 4, Renavikar discloses the limitation of claim 1, however Renavikar does not disclose wherein the TIM includes titanium having a weight percent between 0.5 and 24.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the TIM (solder alloy), (¶ 6, II. 1-2) includes titanium having a weight percent between 0.5 and 24 (¶ 13).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Choudhury with TIM including titanium having a weight percent of 0.5 and 24 to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Regarding Claim 5, Renavikar discloses the limitation of claim 1, however Renavikar does not disclose wherein the TIM includes copper having a weight percent between 3 and 30.
Instead Choudhury (In ¶ 5-31) teaches wherein the TIM (solder alloy), (¶ 6, II. 1-2) includes copper having a weight percent between 3 and 30 (¶ 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Choudhury with TIM including copper having a weight percent of 3 and 30 to benefit from providing a lead-free solder alloy having a lower melting 
Regarding Claim 6, Renavikar discloses the limitation of claim 1, however Renavikar does not disclose wherein the TIM includes aluminum having a weight percent between 0.5 and 30.
Instead Choudhury (In ¶ 5-31) teaches wherein the TIM (solder alloy), (¶ 6, II. 1-2) includes aluminum having a weight percent between 0.5 and 30 (¶ 21).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Choudhury with TIM including aluminum having a weight percent of 0.5 to 30 to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Regarding Claim 7, Renavikar discloses the limitation of claim 1, however Renavikar does not disclose wherein the TIM includes indium, nickel, and gold.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the TIM (solder alloy), (¶ 6, II. 1-2) includes indium (¶ 9), nickel (¶ 12), and gold (¶ 23).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Choudhury with TIM including indium, nickel and gold to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Regarding Claim 8, Renavikar discloses the limitation of claim 1, however Renavikar does not disclose wherein the TIM includes indium, gold, and titanium.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Choudhury with TIM including indium, gold and titanium to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Regarding Claim 9, Renavikar discloses the limitation of claim 1, however Renavikar does not disclose wherein the TIM includes indium, gold, and silver.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the TIM (solder alloy), (¶ 6, II. 1-2) includes indium (¶ 9), gold (¶ 23), and silver (¶ 7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Choudhury with TIM including indium, gold and silver to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Claims 13-15, 18 and 22-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Renavikar in view of Brandenburg.
Regarding Claim 13, Renavikar (In Figs 1-3) discloses a microelectronic assembly (integrated circuit package), (¶ 45, II. 1-3), (Fig 3) comprising: a package substrate (302) having a first surface and an opposing second surface, (Fig 3); a die (114) having a first surface and an opposing second surface (Fig 3), wherein the first surface of the die (114) is coupled to the second surface of the package substrate 
However Renavikar does not explicitly disclose wherein the TIM includes an indium alloy having a liquidus temperature equal to or greater than 245 degrees Celsius.
Instead Brandenburg (In Fig 1) explicitly teaches wherein the TIM (30) includes an indium alloy having a liquidus temperature equal to or greater than 245 degrees Celsius (¶ 18, II. 20-26).
Examiner Note: Brandenburg [0018] discloses that liquidus temperature of solder joint 30 is a variable which dependent on amount additive gold or nickel to the indium alloy, Brandenburg establishes that the liquidus temperature of the resulting indium alloy is a result-oriented variable, and result oriented variable carries no patentable weight.
See MPEP 2144.05, II. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Renavikar with Brandenberg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Brandenburg with TIM including an indium alloy having a liquidus temperature equal to or greater than 245 C° to benefit from yielding increasing liquidus temperature providing rapid solidification while the joint is held at the reflow temperature (Brandenburg, ¶ 18, II. 26-30).
Regarding Claim 14, Renavikar in view of Brandenburg discloses the limitation of claim 13, however Renavikar as modified does not teach wherein the indium alloy includes one or more of: nickel , gold, titanium, copper, and aluminum.
Instead Brandenburg (In Fig 1) teaches wherein the indium alloy (30) includes one or more of: nickel (nickel), (¶ 18, II. 20-26), gold, titanium, copper, and aluminum.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Brandenburg with TIM including an indium alloy including nickel to benefit from yielding increasing liquidus temperature providing rapid solidification while the joint is held at the reflow temperature (Brandenburg, ¶ 18, II. 26-30).
Regarding Claim 15, Renavikar in view of Brandenburg discloses the limitations of claim 14 however Brandenburg (In Fig 1) further teaches wherein the indium alloy (30) includes nickel having a weight percent between 0.5 and 18 (¶ 18, II. 20-26).
Regarding Claim 18, Renavikar in view of Brandenburg discloses the limitations of claim 13 however Renavikar as modified does not teach wherein the TIM has a thickness between 25 microns and 500 microns.
Instead Brandenburg (In Fig 1) teaches wherein the TIM (30) has a thickness between 25 microns and 500 microns (¶ 19, II. 1-8, II. 14-20).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Brandenburg with TIM having a thickness between 25 and 500 microns to benefit from yielding increasing liquidus temperature providing rapid solidification while the joint is held at the reflow temperature (Brandenburg, ¶ 18, II. 26-30).
Regarding Claim 22, Renavikar (In Figs 1-3) discloses a computing device, comprising: a microelectronic assembly (integrated circuit package), (¶ 45, II. 1-3), (Fig 3), comprising: a package substrate (302) having a first surface and an opposing second surface; a die (114) having a first surface and an opposing second surface (Fig 3), wherein the first surface of the die (114) is coupled to the second surface of the package substrate (302), (Fig 3); a cooling apparatus (102) thermally coupled to the second surface of the die (114), (Fig 3); and a thermal interface material (TIM) (106’) between the cooling apparatus (102) and the second surface of the die (114), (Fig 3).  
However Renavikar does not disclose wherein the TIM includes an indium alloy having a liquidus temperature between 245 degrees Celsius and 400 degrees Celsius and a solidus temperature between 125 degrees Celsius and 160 degrees Celsius.
Instead Brandenburg (In Fig 1) teaches wherein the TIM (30) includes an indium alloy having a liquidus temperature between 245 degrees Celsius and 400 degrees Celsius (¶ 18, II. 20-26) and a solidus temperature between 125 degrees Celsius and 160 degrees Celsius (¶ 18, II. 5-16).
Examiner Note: Brandenburg [0018] discloses that liquidus temperature of solder joint 30 being a variable which dependent on amount additive gold or nickel to the indium alloy, Brandenburg establishes that the liquidus temperature of the resulting indium alloy is a result-oriented variable, a result oriented variable carries no patentable weight.
See MPEP 2144.05, II. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Renavikar with Brandenberg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding Claim 23, Renavikar in view of Brandenburg discloses the limitations of 22, however Renavikar as modified does not disclose wherein the indium alloy includes one or more of: nickel, gold, titanium, copper, and aluminum.
Instead Brandenburg (In Fig 1) teaches wherein the indium alloy (30) includes one or more of: nickel (nickel), (¶ 18, II. 20-26), gold, titanium, copper, and aluminum.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Brandenburg with TIM including an indium alloy including nickel to benefit from yielding increasing liquidus temperature providing rapid solidification while the joint is held at the reflow temperature (Brandenburg, ¶ 18, II. 26-30).
Regarding Claim 24, Renavikar in view of Brandenburg discloses the limitations of 23, however Brandenburg (In Figs 1-3) further teaches wherein the indium alloy (30) includes indium, nickel, and gold (¶ 18, II. 20-26).
Claims 16-17 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Renavikar in view of Brandenburg and further in view of Choudhury.
Regarding Claim 16, Renavikar in view of Brandenburg discloses the limitation of claim 14, however Renavikar as modified does not teach wherein the indium alloy includes copper having a weight percent between 3 and 30.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Brandenburg and further with Choudhury with the indium alloy including copper having a weight percent of 3 and 30 to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Regarding Claim 17, Renavikar in view of Brandenburg discloses the limitation of claim 14, however Renavikar as modified does not disclose wherein the indium alloy includes aluminum having a weight percent between 0.5 and 30.
Instead Choudhury (In ¶ 5-31) teaches wherein the indium alloy (solder alloy), (¶ 6, II. 1-2) includes aluminum having a weight percent between 0.5 and 30 (¶ 21).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Renavikar with Brandenburg and further with Choudhury with indium alloy including aluminum having a weight percent of 0.5 to 30 to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Regarding Claim 25, Renavikar in view of Brandenburg discloses the limitation of claim 23, however Renavikar as modified does not disclose wherein the indium alloy includes indium, copper, and nickel.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the indium alloy (solder alloy), (¶ 6, II. 1-2) includes indium (¶ 9), copper (¶ 10), and nickel (¶ 12).
.
Claims 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Brandenburg in view of Choudhury.
Regarding Claim 20, Brandenberg discloses the limitations of claim 19, however Brandenberg does not disclose wherein the indium alloy includes gold having a weight percent between 0.5 and 45.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the indium alloy (solder alloy), (¶ 6, II. 1-2) includes gold having a weight percent between 0.5 and 45 (¶ 23).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Brandenburg with Choudhury with TIM including gold having a weight percent of 0.5 and 45 to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Regarding Claim 21, Brandenberg discloses the limitations of claim 19, however Brandenberg does not disclose wherein the indium alloy includes titanium having a weight percent between 0.5 and 24.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the indium alloy (solder alloy), (¶ 6, II. 1-2) includes titanium having a weight percent between 0.5 and 24 (¶ 13).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Brandenburg with Choudhury with TIM including titanium .
                                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Low Void Solder Joint for Multiple Reflow Applications US 2012/0305632, High Performance Thermal Interface Materials with Low Thermal Impedance US 2017/0321100, Thermal Interface Material and Solder Preforms US 2007/0145546, Forming a Semiconductor Package Including A Thermal Interface Material US 8409929. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/AMIR A JALALI/Examiner, Art Unit 2835              

/ZACHARY PAPE/Primary Examiner, Art Unit 2835